      Case 1:17-mc-00360-AT-RWL Document 161 Filed 09/13/19 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
ESSAR STEEL ALGOMA INC.,                                         DOC #: _________________
                                                                 DATE FILED: 9/13/2019
                     Plaintiff,

              -against-                                          17 Misc. 360 (AT) (RWL)

SOUTHERN COAL SALES CORPORATION,                                   ORDER ADOPTING
                                                                     REPORT AND
                     Defendant.                                   RECOMMENDATION

ANALISA TORRES, District Judge:

       Having received no objections to Magistrate Judge Lehrburger’s August 27, 2019 Report
and Recommendation (the “R&R”), ECF No. 157, the Court reviewed the R&R for clear error,
and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

    The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, it is hereby
ORDERED that Defendant’s motion to amend, ECF No. 142, is DENIED.

       The Clerk of Court is directed to terminate the motion at ECF No. 142.

       SO ORDERED.

Dated: September 13, 2019
       New York, New York
